NUMBER 13-10-00546-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


BNSF RAILWAY COMPANY,                                                     Appellant,

                                          v.

CARLOS DONAWAY,                                                            Appellee.


                    On appeal from the 9th District Court
                      of Montgomery County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez, and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      This case is before the Court on the parties' "Joint Motion to Vacate Judgment,

Withdraw Opinion, and Dismiss Appeal." Through this motion, the parties invoke Texas

Rule of Appellate Procedure 42.1 in requesting that, pursuant to a settlement agreement

reached by the parties, we vacate our October 18, 2012 judgment, withdraw our opinion
issued on that same date, vacate the June 11, 2010 judgment of the trial court, and

dismiss the appeal. See generally TEX. R. APP. P. 42.1.

      The Court, having examined and fully considered the joint motion filed by the

parties herein, is of the opinion that it should be and is GRANTED. Accordingly, we

withdraw our opinion and judgment of October 18, 2012, and substitute this opinion and

judgment in their place. See id. R. 42.1(c). Further, we vacate the trial court's June 11,

2010 judgment, and DISMISS this appeal. All other pending motions are DISMISSED

AS MOOT. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See id. R. 42.1(d).

                                                                     PER CURIAM

Delivered and filed the 7th
day of February, 2013.




                                            2